Citation Nr: 9924302	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-06 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  In addition, his DD Form 214 indicates that he served 
in the European Theatre of Operations from May 1944 to 
December 1945, participating in the Ardennes Campaign (the 
Battle of the Bulge).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for frostbite of the feet was denied.


FINDINGS OF FACT

The record does not contain competent evidence of a nexus 
between a current foot disability and injury or disease, 
including frostbite, during the veteran's active service.   


CONCLUSION OF LAW

The claim for service connection for frostbite of the feet is 
not well-grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The veteran avers that he suffers from the residuals of 
frostbite, which he incurred while on active duty in the 
Ardennes Campaign (the Battle of the Bulge) in Northern 
France in the winter of 1944-1945.  To this end, he has 
proffered competent medical evidence of current foot 
disability, specifically, a bilateral foot condition 
described in private medical records as hyperkeratotic tissue 
lesions at the sub 4th and 3rd metatarsal heads, mycotic and 
hypertrophic nails, and a contracture deformity of the 2nd 
digit of the right foot (for which he underwent amputation of 
the toe in 1996) with resultant limitation of ambulation.  In 
addition, the veteran's own statements concerning his 
experiences during active service, specifically cold injury 
or frostbite of the feet, are sufficient evidence of in-
service injury for the purposes of well grounding his claim.  
Nonetheless, the veteran has not presented competent medical 
evidence of an etiological link, or nexus, between any 
exposure to the cold in service and his currently manifested 
bilateral foot disabilities.

The veteran's service medical records are missing and 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis.  Attempts to obtain these 
records were made as early as 1977, pursuant to a separate 
claim for disability benefits.  NPRC personnel noted that no 
service medical records or clinical records could be found.  
In addition, no "sick books" could be located for the unit 
and company the veteran then identified, the HQ, CO, 2nd BN, 
117th Infantry, 30th Division, for the dates 5 December 1943 
through 31 January 1945.  In searching the records that were 
available, NPRC personnel could find no mention of the 
veteran's name from 1 February through 30 April 1945.  A 
search of Morning Reports for the identified unit covering 
the dates 1 December 1944 through May 1945 revealed only one 
entry, dated 21 December 1944.  This record is in the claims 
file and indicates that the veteran was transferred to 
hospital.  There is no notation of what illness or injury the 
veteran had.  There is a parenthetical notation that the 
condition was "non battle."  It can not be determined from 
this record to what hospital the veteran was transferred.  

Yet, even assuming, without finding, that the veteran did 
incur frostbite to his feet while on active service, this 
still would not prove the veteran's claim.  The veteran's 
essential problem is that he lacks evidence of a causal link 
between such cold exposure and resultant injury and his 
currently manifested bilateral foot condition.

The claims file includes a statement, dated in May 1998, 
proffered by Gary N. Shields, D.P.M..  Dr. Shields notes he 
has treated the veteran for ten years for bilateral foot 
conditions diagnosed as hyperkeratotic tissue lesions, sub 
4th and 3rd metatarsal heads.  In pertinent part, he opines:

We feel that this condition could 
conceivably have come from a frostbite 
episode that was sustained to the 
patient's foot in 1944.

This statement is not sufficient to establish a causal link 
between the veteran's current bilateral foot condition and 
any frostbite he may have sustained on active service for 
several reasons.

First, Dr. Shields' statement is not determinative.  Rather, 
it is inconclusive and uncertain:  "this condition could 
conceivably have come from ... frostbite" (underline added).  
Moreover, Dr. Shields presents no medical evidence to 
corroborate his opinion.  With an October 1997 statement, he 
submitted treatment records dated in 1996, none of which 
mention a history of frostbite or the presence of residuals 
of cold injury.  By his own admission, he has treated the 
veteran for only ten years.  He states that the veteran 
experienced frostbite in 1944, but he neither indicates that 
he has made a full and careful review of the veteran's entire 
medical history nor reveals the source, other than the 
veteran, of this information.  Where the physician bases his 
opinion on a history as given by the veteran without 
corroborating medical evidence, it cannot be probative.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise").

In addition, Dr. Shields' opinion is inconsistent with his 
previous, October 1997, statement in which he opined:  

[The veteran's] chief complaint of 
hyperkeratotic tissue lesions, sub 4th 
and 3rd metatarsal heads B/L.  The 
metatarsal heads were angulated due to a 
structural abnormality within the foot, 
causing hyperkeratotic tissue lesions to 
form under the metatarsal heads.

This statement indicates that he attributed the 
hyperkeratotic tissue lesions to be caused by the described 
foot abnormality, rather than by frostbite. 

Also of record are statements from witnesses who have 
observed the veteran before and after his active service, up 
until the present.  These statement reveal observations of 
the veteran's feet before and after his active service, 
noting the differences in appearance as well as difficulty in 
running and other activities.  Other statements note 
observations of complaints of pain, difficulty walking and 
moving, loss of dexterity, and increase of these difficulties 
and complaints in cold weather.  

The veteran argues, in essence, that these statements provide 
evidence of continuity of symptomatology.  Yet, the Board 
notes that competent medical evidence is still required to 
etiologically relate the veteran's current bilateral foot 
condition to his post-service foot complaints and symptoms.  
Savage v. Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms).

While Dr. Shield indicates in his May 1998 statement that the 
veteran's manifested hyperkeratotic tissue lesions "could 
conceivably" be from frostbite, at no point does Dr. Shields 
opine that the foot symptomatology identified by the 
veteran's witnesses-pain, difficulty walking, response to 
cold weather-are the result of frostbite incurred during the 
veteran's active service.  In addition, as discussed above, 
Dr. Shields' May 1998 statement-inconclusive as it is-is 
further inconsistent with his October 1997 statement, and 
thus not probative.  

Of other health care providers the veteran identified, only 
one has responded, Irving Kossack, M.D.  Dr. Kossack replied 
in a note received by the RO in July 1997, that he has been 
retired for more than fifteen years.  He stated he did not 
recall the veteran, but that any records he may have retained 
from his practice that had not been forwarded to other 
physicians or obtained by the patients themselves had been 
destroyed in a fire in 1992.  The RO's requests for records 
of Dr. Arthur Nightingale and Dr. Eugene P. Simon were 
returned as undeliverable.  These physicians, as others the 
veteran identified, are, by the veteran's report, retired 
and/or dead.

The evidentiary record is bereft of any other medical expert 
opinion or medical evidence linking the veteran's currently 
manifested bilateral foot condition to frostbite suffered 
while on active duty.  The veteran has presented his own 
statements and those of his witnesses regarding the cause of 
his bilateral foot condition.  However, the record does not 
show that he or his witnesses are medical professionals, with 
the training and expertise to provide clinical findings 
regarding the nature and cause of his bilateral foot 
condition, or its etiologic relationship to service.  
Consequently, his statements and those of his witnesses are 
credible with regard to his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no competent evidence to 
establish a nexus between his current bilateral foot 
condition and frostbite incurred during service, his claim 
for service connection for frostbite of both feet is not 
well-grounded.  38 U.S.C.A. § 5107(a); Caluza, 7 Vet. App. at 
506.

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1996).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which explained the reasons for 
denial.  Also, by this decision, the Board informs the 
veteran of the type of evidence needed to make his claims 
well-grounded.  The Board also notes that, unlike Robinette, 
the veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make his claim well-grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  


ORDER

The veteran's claim for entitlement to service connection for 
frostbite of the feet is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

